Sheldon, J.
Upon the evidence the jury could have found that the plaintiff not only was permitted, but was invited, to use the defendant’s toilet room. If so, the defendant owed to her the duty of exercising reasonable care to see that the room and the approaches by which the plaintiff was to get to it were reasonably safe for her use. Toland v. Paine Furniture Co. 179 Mass. 501. It seems also plain that, whatever the weight of the evidence might have been, there was evidence on which it could have been found that the plaintiff was in the exercise of due care, and that she was injured by reason of a failure of the defendant to exercise the care which was incumbent upon her for the purpose of keeping her premises safe for one whom she had invited to use them. Marwedel v. Cook, 154 Mass. 235. Holmes v. Drew, 151 Mass. 578.
It follows that the case should have been submitted to the jury, and there must be a new trials

So ordered.